                           UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF WISCONSIN



         UNITED STATES OF AMERICA

                          v.                                         SENTENCING MINUTES

               MASON O. BEAUDRY                                         Case No. 19-CR-201


HONORABLE WILLIAM C. GRIESBACH presiding                               Time Called: 2:32 p.m.
Proceeding Held: August 3, 2020                                     Time Concluded: 2:41 p.m.
Deputy Clerk: Mara                                                            Tape: 080320 Zoom Video

Appearances:

UNITED STATES OF AMERICA by:                            Daniel R. Humble
MASON O. BEAUDRY via video and by:                      Krista Halla-Valdes
US PROBATION OFFICE by:                                 Brian Koehler


☐ The parties have no objections to the factual         ☐ The parties have no objections to the application of
  statements in the PSR                                   the guidelines in the PSR

☐ Objections/corrections to factual statements in PSR   ☐ Objections/corrections to application of guidelines
  by ☐ Plaintiff ☐ Defendant                              by ☐ Plaintiff ☐ Defendant

☐ The court adopts the factual statements and           ☐ The court adopts the factual statements and
  guideline application as set forth in the PSR           guideline application with these changes:




☐ The government presents sentencing argument:          ☐ The defendant presents sentencing argument:
  _____.                                                  _____.
☐ Defendant exercises right of allocution.              ☐ The court imposes sentence.
☐ The government dismisses count(s) _____.              ☐ Defendant advised of appeal rights.

Mr. Humble notes there was a domestic violence temporary restraining order recently filed against the defendant
and requests a short adjournment to look further into the injunction.
Mr. Koehler notes Probation has already requested a copy of the injunction and any documents related to it.
Ms. Halla-Valdes notes the defendant would like to proceed with sentencing today and addresses the defendant’s
history with the mother of his son.
The Court GRANTS the government’s request for a short adjournment.
The Court makes findings as to proceeding via Zoom for the hearing today and GRANTS [32] Motion.
Sentencing rescheduled to August 17, 2020 at 10:30 am via Zoom video conference.



                Case 1:19-cr-00201-WCG Filed 08/03/20 Page 1 of 1 Document 36
